            Case 2:21-mj-00173-EJY Document 9 Filed 03/04/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     RACHEL KENT
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
 5   rachel.kent@usdoj.gov
     Attorneys for the United States
 6
                                UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF NEVADA
 8
 9   United States of America,                          Case No. 2:21-mj-00173-EJY
                                                        First Stipulation to Continue
10                 Plaintiff,                           Preliminary Hearing
11          v.
12   Ken Freeman,
13                 Defendant.
14
15
            The parties jointly request that this Court vacate the preliminary hearing
16
     scheduled for March 5, 2021, and continue it for at least 60 days because:
17
            1.     Defense counsel is reviewing the discovery in this case and requires more
18
                   time to prepare for the preliminary hearing.
19
            2.     Additional time is needed to determine whether a pre-information
20
                   resolution can be reached.
21
            3.     Defendant is not incarcerated and agrees to the continuance.
22
23   //

24   //

25   //

26   //
          Case 2:21-mj-00173-EJY Document 9 Filed 03/04/21 Page 2 of 3




 1        4.     Defendant also consents to extending the time within which a preliminary
 2               hearing must be held under Federal Rule of Criminal Procedure 5.1(c) and
 3               the time within which an indictment must be filed under 18 U.S.C. § 3161.
 4        DATED: March 3, 2021
 5
 6                                             Christopher Chiou
                                               Acting United States Attorney
 7      /s/ George Cromer
     By_____________________________
 8                                                /s/ Rachel Kent
     George Cromer                             By_____________________________
 9   Attorney for Defendant Ken Freemant       Rachel Kent
                                               Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                               2
            Case 2:21-mj-00173-EJY Document 9 Filed 03/04/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
 4   United States of America,                          Case No. 2:21-mj-00173-EJY
 5                  Plaintiff,                          Order Granting First Stipulation to
                                                        Continue Preliminary Hearing
 6          v.
 7   Ken Freeman,
 8                  Defendant.
 9
10
            Based on the stipulation of counsel, the Court finds that Juan Torres consents to
11
     continue the preliminary hearing for at least 60 days and that good cause exists to do so.
12
            IT IS THEREFORE ORDERED that the preliminary hearing scheduled for
13
     March 5, 2021 is vacated and continued to May 4, 2021 at the hour of 4:00 p.m., in
14
     Courtroom 3A.
15
            DATED this 4th day of March, 2021.
16
17
18                                              The Honorable Elayna J. Youchah
19                                              United States Magistrate Judge

20
21
22
23
24
25
26
                                                   3
